Title: To James Madison from John Morton, 11 May 1808
From: Morton, John
To: Madison, James



Sir,
N. York, May, 11. 1808.

Having been informed, this morning, by Persons whom I consider to be respectable, of a Report in Circulation that the Executive of the UStates have concluded to send a Vessel out to the Brazils, I take the Liberty of offering, in the Case of any Agent, or Messenger, being established in, or sent to, that quarter to offer my services to the Government in Either of those Capacities.  My long acquaintance with the Spanish Character, & Customs, (so nearly resembling the Portuguese), & my general acquaintance with, & experience in, public Business generally, will perhaps give me some Claim to the Consideration of my Government; & excuse the Confidence with which I have been induced to make the tender of my Services in the present instance.
As I had contemplated Embarking for the Havana, about the middle of next week, chiefly on a Visit to my old friends, I should Consider myself much obliged by your Reply to this address as early as you may find it Convenient within that time.  I am very respectfully Sir Your mo. Ob Sert

Jno. Morton

